Exhibit 10.8

PENN VIRGINIA CORPORATION
NON-EMPLOYEE DIRECTORS
DEFERRED COMPENSATION PLAN

Effective April 15, 2004




PENN VIRGINIA CORPORATION
NON-EMPLOYEE DIRECTORS
DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS

 

 

Page

 

 

--------------------------------------------------------------------------------

ARTICLE I PURPOSE AND EFFECTIVE DATE

1

1.1.

Purpose.

1

1.2.

Effective Date.

1

 

 

ARTICLE II DEFINITIONS

1

 

 

ARTICLE III ELIGIBILITY

4

3.1.

Eligibility.

4

3.2.

Participation and Deferral Agreements.

5

 

 

ARTICLE IV CONTRIBUTIONS

5

4.1.

Fee Deferrals.

5

4.2.

Share Grant Deferrals.

6

4.3.

Automatic Share Distribution Deferral.

6

 

 

ARTICLE V DETERMINATION OF ACCOUNTS

7

5.1.

Account Establishment.

7

5.2.

Deferrals.

7

5.3.

Earnings on Fee Deferrals and Share Distributions.

7

5.4.

Distributions.

7

5.5.

Adjustments.

7

 

 

ARTICLE VI VESTING

8

6.1.

Fee Deferrals.

8

6.2.

DCSs.

8

6.3.

Share Distributions.

8

 

 

ARTICLE VII DISTRIBUTIONS

8

7.1.

Normal Distribution Date.

8

7.2.

Alternative Distribution Election.

8

7.3.

Hardship Withdrawals.

8

7.4.

Death Benefits.

9

7.5.

Form of Payment.

9

- i -




ARTICLE VIII NO FUNDING

9

 

 

ARTICLE IX ADMINISTRATION

9

9.1.

Administration.

9

9.2.

Administrative Review.

10

9.3.

General.

10

 

 

ARTICLE X AMENDMENT, DISCONTINUANCE AND TERMINATION

10

 

 

ARTICLE XI MISCELLANEOUS

10

11.1.

No Rights to Board Membership.

10

11.2.

Rights of Participants to Benefits.

11

11.3.

No Assignment.

11

11.4.

Withholding.

11

11.5.

Account Statements.

11

11.6.

Number.

11

11.7.

Titles.

11

11.8.

Governing Law.

11

11.9.

Other Plans.

11

- ii -




PENN VIRGINIA CORPORATION
NON-EMPLOYEE DIRECTORS
DEFERRED COMPENSATION PLAN

ARTICLE I
PURPOSE AND EFFECTIVE DATE

                    1.1.          Purpose.  The Plan is intended to provide
deferred compensation for non-employee directors of Penn Virginia Corporation. 
The Plan is an unfunded plan that does not cover any employees and thus is not
subject to the Employee Retirement Income Security Act of 1974, as amended, nor
is it intended to qualify under section 401(a) of the Code.

                    1.2.          Effective Date.  The Plan is effective April
15, 2004. 

ARTICLE II
DEFINITIONS

                    As used herein, the following terms shall have the following
meanings:

                    2.1.          “Account” means the bookkeeping reserve
account established and maintained for each Participant pursuant to Article V
solely to determine the amount payable to the Participant pursuant to Article
VII and shall not constitute a separate fund of assets.  Each such Account shall
consist of such subaccounts as the Committee deems necessary or desirable for
the administration of the Plan.

                    2.2.          “Affiliate” means, with respect to any Person,
any other Person that directly or indirectly through one or more intermediaries
controls, is controlled by or is under common control with, the Person in
question. As used herein, the term “control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.

                    2.3.          “Beneficiary” means the person(s), trust(s) or
other entities the Participant designates, in accordance with procedures
established by the Committee, to receive any benefits under the Plan after the
death of the Participant.  If the Participant has not designated a Beneficiary,
or if no Beneficiary survives the Participant, the Participant’s rights related
to Common Stock under the terms of the Directors’ Stock Compensation Plan and
the aggregate amount of Fee Deferrals (and earnings thereupon) credited to the
Participant’s Account shall pass by will or the laws of descent and
distribution.

                    2.4.          “Board” means the Board of Directors of the
Company.

- 1 -




                    2.5.          “Cessation of Service” means the removal of a
Director from the Board pursuant to applicable provisions of the Company’s
by-laws or the voluntary resignation by a Director of his or her membership on
the Board.

                    2.6.          “Change in Control” shall be deemed to have
occurred upon the occurrence any of the following events:   

                                     (a)          The acquisition, after April
15, 2004, directly or indirectly, by any Person (as defined below) or “group”
(within the meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) of “beneficial ownership” (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of equity
securities of the Company that entitle the “beneficial owners” thereof to
control more than fifty percent (50%) of the total combined voting power of the
Company; provided, however, any acquisition, directly or indirectly, by or from
the Company, any Affiliate of the Company or any employee benefit plan (or
related trust) sponsored or maintained by the Company, shall not constitute a
Change in Control.

                                     (b)          Approval, after April 15,
2004, by the equity security holders of the Company or the occurrence of a
merger, reorganization, consolidation, exchange of equity interests,
recapitalization, restructuring or other business combination that results in
beneficial ownership of more than fifty percent (50%) of the total voting power
of the Company being transferred to a Person (as defined below), unless the
equity security holders of the Company immediately before such transaction
beneficially own, directly or indirectly, immediately following such
transaction, at least a majority of the combined voting power of the outstanding
voting securities of the Person resulting from such transaction or the Person
acquiring such properties and assets, entitled to vote generally on the election
of such resulting or acquiring Person’s directors, in substantially the same
proportion as their ownership of such equity securities immediately before such
transaction;

                                     (c)          After April 15, 2004, (i) the
equity security holders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets or (ii) the occurrence of a sale of
all or substantially all of the assets of the Company; or

                                     (d)          Individuals who, after April
15, 2004, constitute the Board and any new director (other than a director
designated by a Person who has entered into an agreement with the Company to
effect a transaction described in clause (a), clause (b) or clause (c) of this
definition or any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-l 1 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents) whose election
by the Board or nomination for election by the Company’s equity security holders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board.

- 2 -




                    2.7.          “Code” means the Internal Revenue Code of
1986, as amended.

                    2.8.          “Committee” means the Compensation and
Benefits Committee of the Board or such other committee or subcommittee of the
Board appointed by the Board to administer the Plan.

                    2.9.          “Common Stock” means the common stock, par
value $6.25 per share, of the Company and awarded under the Directors’ Stock
Compensation Plan.

                    2.10.          “Company” means Penn Virginia Corporation.

                    2.11.          “Deferral Agreement” means the written
agreement entered into between the Participant and the Company pursuant to
Article III.

                    2.12.          “Deferred Common Stock” or “DCS” means a
notional entry that is entered in a Participant’s Account and that represents
the right to Common Stock in accordance with the terms of the Directors’ Stock
Compensation Plan.

                    2.13.          “Directors’ Stock Compensation Plan” means
the Penn Virginia Corporation Third Amended and Restated 1995 Directors’ Stock
Compensation Plan, as amended from time to time.

                    2.14.         “Fee” means base compensation for services as
a Non-Employee Director and shall include (a) quarterly payments and meeting
fees pursuant to Sections 5(ii) and 5(iii), respectively, of the Directors’
Stock Compensation Plan to the extent the director elects to receive such
payments in cash and (b) any other additional cash compensation for services as
a Non-Employee Director.  Fees shall not include expense allowances or
reimbursements.

                    2.15.          “Fee Deferrals” means part or all of Fees,
the receipt of which is deferred by the Participant pursuant to Section 4.1.

                    2.16.          “Non-Employee Director” means each director
of the Company who is not an employee of the Company or any of the Company’s
subsidiaries (as defined in section 425(f) of the Code).

                    2.17.          “Normal Distribution Date” means January 1 of
the calendar year following the calendar year of the earlier to occur of the
Participant’s attainment of age 70 or Cessation of Service.

                    2.18.         “Participant” means an individual who is
eligible to participate in the Plan pursuant to Article III and who has
delivered an executed Deferral Agreement to the Committee in accordance with the
provisions of Article III.  Such individual shall remain a Participant in the
Plan until such time as all benefits payable under the Plan have been paid in
accordance with the provisions hereof or the Plan is terminated in accordance
with Article X.

- 3 -




                    2.19.          “Person” means a “person” as defined in
section 3(a)(9) of the Exchange Act, as modified, applied and used in sections
13(d) and 14(d) thereof; provided, however, a Person shall not include (a) the
Company or any of its subsidiaries, (b) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
subsidiaries (in its capacity as such), (c) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (d) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same character and proportions as their ownership of equity of
the Company.

                    2.20.          “Plan Year” means the calendar year.

                    2.21.          “Share” means a share of Common Stock.

                    2.22.          “Share Distribution” means distributions made
with respect to any Share deferred under this Plan.

                    2.23.          “Share Grant” means a grant of Shares under
the Directors’ Stock Compensation Plan, which is subject to deferral hereunder
and shall include (a) the annual grant of Shares pursuant to Section 5(i) of the
Directors’ Stock Compensation Plan and (b) quarterly payments and meeting fees
pursuant to Sections 5(ii) and 5(iii), respectively, of the Directors’ Stock
Compensation Plan to the extent the director elects to receive such payments in
Shares. 

                    2.24.          “Share Grant Deferrals” means part or all of
the Share Grant payable under the Directors’ Stock Compensation Plan, the
receipt of which is deferred by the Participant pursuant to Section 4.2.

                    2.25.         “Tranche” means the amount of Fee Deferrals
and Share Deferrals credited to a Participant’s Account during any one Plan
Year.

                    2.26.          “Valuation Date” means the business day used
for purposes of valuing the Fee Deferrals and Share Grant Deferrals credited to
a Participant’s Account prior to a distribution described in Article VII.

ARTICLE III
ELIGIBILITY

                    3.1.          Eligibility.  Each Non-Employee Director who
is selected by the Committee shall be eligible to become a Participant as of the
date designated by the Committee.  An eligible Director shall remain eligible to
submit a Deferral Agreement until such time as the Committee affirmatively
revokes such Director’s eligibility.  Eligible Directors, whether their
eligibility has been revoked or not, shall remain Participants in the Plan until
such time as all benefits payable under the Plan have been paid in accordance
with the provisions hereof or the Plan has been terminated in accordance with
Article X.

- 4 -




                    3.2.          Participation and Deferral Agreements.  To
become a Participant and receive credit for Fee Deferrals and Share Grant
Deferrals in such Participant’s Account, an eligible Non-Employee Director must
deliver an executed Deferral Agreement in the form and manner prescribed by the
Committee and in accordance with the restrictions described in this Section
3.2.  A Director may separately elect to defer Share Grants and Fees.

                                    (a)          Newly Eligible Directors.  Each
newly eligible Director who elects to participate in the Plan must deliver an
executed Deferral Agreement to the Committee within thirty (30) days after the
Committee notifies the Director of his or her eligibility to participate.  Such
Deferral Agreement shall be effective with regard to the Fees earned and Share
Grants that are otherwise payable for periods beginning on the effective date of
such Director’s commencement of participation in the Plan.

                                    (b)          Previously Eligible Directors. 
Except as provided in Section 3.2(a) above, an eligible Director may make a
deferral election with respect to a subsequent Plan Year by delivering an
executed Deferral Agreement to the Committee on or before December 31 of the
year immediately preceding the Plan Year to which such deferral election is to
apply.

                                    (c)          Subsequent Elections.  A
Participant’s executed Deferral Agreement with respect to Fee Deferrals and
Share Grant Deferrals shall be effective only with respect to the specific Plan
Year to which such Deferral Agreement applies and shall not be effective for any
subsequent Plan Year.

ARTICLE IV
CONTRIBUTIONS

                    4.1.          Fee Deferrals.

                                    (a)          Pursuant to the Deferral
Agreement, a Participant may defer the receipt of all or any portion of Fees
payable by the Company to the Participant for services to be performed during a
Plan Year.  The Participant’s executed Deferral Agreement, delivered to the
Committee in accordance with the provisions of Section 3.2, shall set forth an
exact whole dollar amount or a whole percentage of Fees to be deferred.  A Fee
Deferral election with respect to any Plan Year is irrevocable once the
applicable executed Deferral Agreement is delivered to the Committee.  A Fee
Deferral election shall be automatically revoked in the event the Director is
permitted to take a distribution due to financial hardship.  Such a Director
shall not be eligible to make a new Fee Deferral election under the Plan. 

                                    (b)          The amount of any Fees deferred
with respect to any Plan Year shall reduce the amount of such Fees otherwise
payable to the Participant as of the date such payment otherwise would have been
made, and the amount of such reduction shall be allocated to the Participant’s
Account effective as of the date the applicable Fees would otherwise have been
payable.

- 5 -




                                    (c)          In determining the percentage
amount of any Fee Deferral, the Participant’s full Fee shall be considered
without regard to any deferrals made under the Plan.  In no event shall a
Participant be permitted to make Fee Deferrals that exceed 100% of his or her
Fees.

                    4.2.          Share Grant Deferrals. 

                                    (a)          A Participant may separately
elect to defer the receipt of all or a portion of Share Grants under the
Directors’ Stock Compensation Plan.  The Participant’s executed Deferral
Agreement, delivered to the Committee in accordance with the provisions of
Section 3.2, shall set forth a whole number of Shares or percentage of the Share
Grant to be deferred.  A Share Grant Deferral election with respect to a Plan
Year is irrevocable once the applicable executed Deferral Agreement is delivered
to the Committee.  A Share Grant Deferral election shall be automatically
revoked in the event the Director is permitted to take a distribution due to
financial hardship.  Such a Director shall not be eligible to make a new Share
Grant Deferral election under the Plan. 

                                    (b)          The amount of any Share Grants
deferred with respect to any Plan Year shall reduce the amount of such Share
Grants otherwise due to the Participant as of the date such Share Grants
otherwise would have been made, and the amount of such reduction shall be
allocated to the Participant’s Account effective as of the date the applicable
Share Grant would otherwise have been made.

                                    (c)          A Common Share shall be
credited as a DCS to the Participant’s Account. 

                    4.3.          Automatic Share Distribution Deferral.

                                    (a)          If a Participant elects to
defer the receipt of any Share Grants in accordance with Section 4.2, such
Participant automatically shall be deemed to have elected to defer the receipt
of each Share Distribution payable with respect to the underlying Share Grant
deferred hereunder. 

                                    (b)          Any Share Distribution deferred
in accordance with this shall be credited to a Participant’s Account in the same
manner as Fee Deferrals. 

ARTICLE V
DETERMINATION OF ACCOUNTS

                    5.1.          Account Establishment.  The Committee shall
establish an Account on behalf of each Participant.  The establishment of an
Account shall not require segregation of any funds of the Company or provide any
Participant with any rights to any assets of the Company, except as a general
creditor thereof.  A Participant shall have no right to receive payment of any
amount credited to the Participant’s Account except as expressly provided in
Article VI of this Plan.

- 6 -




                    5.2.          Deferrals.  Each Participant’s Account as of
the Valuation Date shall consist of Fee Deferrals and DCSs credited to the
Participant’s Account.  Each Account shall consist of such subaccounts as the
Committee deems necessary or desirable to determine the amounts payable by
Tranche if different distribution elections apply with respect to such Tranches.

                    5.3.          Earnings on Fee Deferrals and Share
Distributions.  The Fee Deferrals and Share Deferrals portion of a Participant’s
Account shall be credited with earnings quarterly, as if the balance of that
portion of such Participant’s Account which represents Fee Deferrals and Share
Deferrals as of the first day of such quarter on the first day of each quarter
has been invested at a rate equal to the prime rate as correctly published in
the Wall Street Journal on the last business day of the immediately preceding
quarter. 

                    5.4.          Distributions.  Any Share Distributions
payable with respect to Shares underlying DCSs, shall be credited with interest
in the same manner as Fee Deferrals as described in Section 5.3.

                    5.5.          Adjustments.  In the event that the Committee
determines that any distribution (whether in the form of cash, Common Stock,
other securities, or other property), recapitalization, split, reverse split,
reorganization, merger, consolidation, split-up, spin-off combination,
repurchase, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar transaction or event affects the
Common Stock such that an adjustment is determined by the Committee in good
faith to be appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the
Directors’ Stock Compensation Plan, then the Committee shall, in such manner as
it may deem equitable, under the Directors’ Stock Compensation Plan, adjust any
or all of (i) the amount and type of Common Stock (or other securities or
property) with respect to which Share Grants may be granted, and (ii) the amount
and type of Common Stock (or other securities or property) subject to
outstanding Share Grants; provided, that the amount of Common Stock subject to
any Share Grant shall always be a whole number.

ARTICLE VI
VESTING

                    6.1.          Fee Deferrals.  A Participant shall be one
hundred percent (100%) vested at all times in the amounts of Fees elected to be
deferred under the Plan and earnings credited thereon.

                    6.2.          DCSs.  A Participant shall be one hundred
percent (100%) vested at all times in the DCSs credited to the Participant’s
Account.

- 7 -




                    6.3.          Share Distributions.  Share Distributions paid
with respect to any Share underlying a DCS will be 100% vested at all times.

ARTICLE VII
DISTRIBUTIONS

                    7.1.          Normal Distribution Date.  Unless the
Participant has elected another available distribution date in his or her
executed Deferral Agreement or the Participant dies prior to such date, a
Participant’s Account shall be distributed to the Participant on the
Participant’s Normal Distribution Date.

                    7.2.          Alternative Distribution Election.  For each
Plan Year, a Participant may elect to receive benefit distributions under the
Plan on a date selected in the Participant’s Deferral Agreement for the
applicable Plan Year.  In no event shall the date selected be earlier than the
first day of the calendar year beginning after the third anniversary of the
filing of the applicable Deferral Agreement under Section 3.2.  The Participant
may file an amendment to defer further the receipt of a Tranche (and earnings
credited thereon) (or a portion of the Tranche) under this paragraph only three
times, and each amendment must (a) provide for a payout under this Section at a
date at least twenty-four (24) months after the payout date under the election
in force for such Tranche immediately prior to the filing of such an amendment,
and (b) be filed with the Committee by December 15 of the calendar year prior to
the calendar year in which payment was to commence under the election then in
force.

                    7.3.          Hardship Withdrawals.  The Committee shall
establish procedures under which a Participant may request a withdrawal of some
or all of the Participant’s Account in the event of an unforeseeable severe
financial emergency.  In general, an unforeseeable severe financial emergency
would include circumstances resulting from a sudden and unexpected illness or
accident of the Participant or of the Participant’s spouse or dependent,
uninsured loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant and for which the resulting financial
hardship cannot be reasonably relieved through other sources of funds or by
cessation of deferrals under this Plan.  The Committee, in its sole and absolute
discretion, shall determine whether any such financial emergency warrants a
withdrawal from the Participant’s Account and shall determine the amount of such
withdrawal so as to limit the withdrawal to that amount (including a reasonable
amount for taxes) that is required to satisfy the emergency need. 

                    7.4.          Death Benefits.  Notwithstanding Sections 7.1
and 7.2, upon the death of a Participant, the Company shall distribute to the
Participant’s Beneficiary the Participant’s Account as soon as practicable
following the date of the Participant’s death.

                    7.5.          Form of Payment. 

                                   (a)          Fee Deferrals and Share
Distributions.  Fee Deferrals, Share Distributions and earnings credited thereon
shall be paid in a cash lump sum. 

- 8 -




                                    (b)          Share Grant Deferrals.  Share
Grant Deferrals shall be payable in Shares in accordance with the terms of the
Directors’ Stock Compensation Plan.

ARTICLE VIII
NO FUNDING

                    The obligations of the Company to distribute benefits under
this Plan shall be interpreted solely as an unfunded, contractual obligation to
distribute only those amounts credited to the Participant’s Account pursuant to
Article V in the manner and under the conditions prescribed in Articles VI and
VII.  Any assets set aside, including any assets transferred to a grantor trust
or purchased by the Company with respect to amounts payable under the Plan,
shall be subject to the claims of the Company’s general creditors, and no person
other than the Company shall, by virtue of the provisions of the Plan, have any
interest in such assets.  All amounts deferred pursuant to this Plan may, in the
Committee’s discretion, be transferred to an irrevocable grantor trust as soon
as practicable after such amounts are allocated to a Participant’s Account
pursuant to Article IV.

ARTICLE IX
ADMINISTRATION

                    9.1.          Administration.  The Plan shall be
administered by the Committee.  The Committee shall have authority to act to the
full extent of its absolute discretion to:

                                    (a)          interpret the Plan;

                                    (b)          resolve and determine all
disputes, questions or claims arising under the Plan, including the power to
determine the rights of Participants and Beneficiaries, and their respective
benefits, and to remedy any ambiguities, inconsistencies or omissions in the
Plan;

                                    (c)          create and revise rules and
procedures for the administration of the Plan and prescribe such forms as may be
required for Participants to make elections under, and otherwise participate in,
the Plan; and

                                    (d)          take any other actions and make
any other determinations as it may deem necessary and proper for the
administration of the Plan.

Any expenses incurred in the administration of the Plan shall be paid by the
Company.

                    9.2.          Administrative Review.  Except as the
Committee may otherwise determine, all decisions and determinations by the
Committee shall be final and binding upon all Participants and Beneficiaries.

- 9 -




                    9.3.          General.  No member of the Committee shall
participate in any matter involving any questions or decisions relating solely
to his or her own participation or benefits under the Plan.  The Committee shall
be entitled to rely conclusively upon, and shall be fully protected in any
action or omission taken by it in good faith reliance upon the advice or opinion
of any persons, firms or agents retained by it, including but not limited to
accountants, actuaries, counsel and other specialists.  Nothing in this Plan
shall preclude the Company from indemnifying the members of the Committee for
all actions under this Plan, or from purchasing liability insurance to protect
such persons with respect to the Plan.

ARTICLE X
AMENDMENT, DISCONTINUANCE AND TERMINATION

                    Except as required by the rules of the principal securities
exchange on which the Common Stock is traded, the Board or the Committee shall
have the right to amend, modify, discontinue or terminate the Plan in any
manner; provided, however, that no amendment, modification, discontinuance or
termination shall adversely affect the rights of Participants to amounts
credited to the Accounts maintained on their behalf before such amendment,
modification, discontinuance or termination.  In the case of termination of the
Plan, any amounts credited to the Account of a Participant may, in the sole
discretion of the Committee, be distributed in full to such Participant as soon
as reasonably practicable following such termination.

ARTICLE XI
MISCELLANEOUS

                    11.1.          No Rights to Board Membership.  Nothing in
the Plan shall confer on any Director any right to continue as a member of the
Board of the Company or its subsidiaries or interfere in any way with the right
of the Company, its subsidiaries and each of their equity holders to remove or
not re-elect an individual from or to the Board.

                    11.2.          Rights of Participants to Benefits.  All
rights of a Participant under the Plan to amounts credited to the Participant’s
Account are mere unsecured contractual rights of the Participant (or his or her
Beneficiary) against the Company.

                    11.3.          No Assignment.  No amounts credited to
Accounts nor any rights or benefits under the Plan shall be subject in any way
to voluntary or involuntary alienation, sale, transfer, assignment, pledge,
attachment, garnishment, execution, or encumbrance, and any attempt to
accomplish the same shall be void.

                    11.4.          Withholding.  The Company shall have the
right to deduct from any distribution made hereunder any taxes required by law
to be withheld from a Participant with respect to such payment, and, shall have
the right, in accordance with this Section and Section 10(c) of the Directors’
Stock Compensation Plan, to require that a portion of a Participant’s Account
distribution (in cash, Common Stock or other property) be payable as may be
necessary in the opinion of the Company to satisfy its withholding obligations
for the payment of such taxes.

- 10 -




                    11.5.          Account Statements.  Periodically (as
determined by the Committee), each Participant shall receive a statement
indicating the amounts (and earnings thereupon, if applicable) credited to and
payable from the Participant’s Account.

                    11.6.          Number.  The singular shall be read in the
plural, and vice versa, whenever the context shall so require.

                    11.7.          Titles.  The titles to articles and sections
in this Plan are placed herein for convenience of reference only, and the Plan
is not to be construed by reference thereto.

                    11.8.          Governing Law.  The validity, construction
and effect of the Plan and any rules or regulations relating to the Plan shall
be determined in accordance with the laws of the state of Delaware without
regard to its conflict of laws principles.

                    11.9.          Other Plans.  Except as specifically provided
herein, nothing in this Plan shall be construed to affect the rights of a
Participant, a Participant’s Beneficiaries, or a Participant’s estate to receive
any retirement or death benefit under any tax-qualified or nonqualified pension
plan, deferred compensation agreement, insurance agreement or other retirement
plan of the Company.

As in effect on April 15, 2004.

- 11 -